Exhibit 10.2

 

Waiver of Executive Employment Agreement

For Reduction in 2018 LTIP Grant Date Target Award Value

 

March 2, 2018

 

WHEREAS, the undersigned (the “Executive”) is subject to an Employment Agreement
(the “Employment Agreement”) with Cloud Peak Energy Inc., a Delaware corporation
(the “Company”), dated as of the applicable date specified in such Employment
Agreement;

 

WHEREAS, all capitalized terms used but not defined herein shall have the
applicable meanings set forth in the Employment Agreement;

 

WHEREAS, as discussed with the Executive, due to industry conditions, the
Compensation Committee of the Board of Directors (the “Board”) of the Company
and independent Directors of the Board have determined in connection with their
2018 executive compensation determinations to reduce the grant date target value
of the annual equity awards (as detailed in Section 1 below, the “2018 LTIP
Reduction”) to the Company’s Chief Executive Officer and Executive Vice
Presidents under the Company’s 2009 Long-Term Incentive Plan, as amended and
restated (the “LTIP”);

 

WHEREAS, the Company and the Executive are entering this waiver (this “Waiver”)
to address certain terms of the Executive’s Employment Agreement as they may
apply to the 2018 LTIP Reduction; and

 

WHEREAS, for good and valuable consideration, the Executive and the Company
hereby agree as follows, effective as of the date first set forth above (the
“Effective Date”):

 

Section 1.  Waiver of Employment Agreement for 2018 LTIP Reduction

 

(a)    The Executive and the Company agree that the 2018 LTIP Reduction means
the following, and only the following:  The grant date target value of the 2018
annual equity award to the Executive under the LTIP shall be reduced from 200%
to 150% of the Executive’s Base Salary, which Base Salary, for the avoidance of
doubt, is $375,000 per year.

 

(b)    The Executive hereby acknowledges and agrees that the 2018 LTIP Reduction
does not (i) constitute “Good Reason” (as defined within the Employment
Agreement), (ii) constitute a breach or default of any kind by the Company of
the agreements, covenants or other provisions of the Employment Agreement,
including, without limitation, Section 2.4 of the Employment Agreement (entitled
“Employee Benefits”), or (iii) trigger any rights or remedies of the Executive
under the Employment Agreement.

 

(c)     The Executive hereby waives any claim or allegation inconsistent with
the Executive’s agreement in Section 1 of this Waiver.

 

1

--------------------------------------------------------------------------------


 

Section 2.  No Other Waivers, Modifications or Amendments

 

Except as expressly set forth in Section 1 of this Waiver, (a) no term,
provision or condition set forth in the Employment Agreement is being waived,
modified or amended in any way by this Waiver, and (b) all terms, provisions and
conditions of the Employment Agreement shall remain in full force and effect.
For the avoidance of doubt, this Waiver applies only to the 2018 LTIP Reduction
and does not apply to any subsequent compensatory equity awards to the
Executive.

 

Executive

 

Cloud Peak Energy Inc.

 

 

 

 

 

 

/s/ Heath Hill

 

/s/ Bryan Pechersky

Heath Hill

 

By:

Bryan Pechersky

Executive Vice President and Chief Financial Officer

 

Its:

Executive Vice President, General Counsel and Corporate Secretary

 

2

--------------------------------------------------------------------------------